Cimarron Software, Inc. 15 South 1200 East Salt Lake City, UT 84102 February 1, 2013 Securities and Exchange Commission Attn:Barbara C. Jacobs, Assistance Director; Ryan Houseal, Attorney-Advisor Division of Corporation Finance Washington, D.C. 20549 Re: Cimarron Software, Inc. Registration Statement on Form S-1 File No. 333-181388 Ladies and Gentlemen: The undersigned registrant (the “Registrant”) hereby requests that the Securities and Exchange Commission (the “Commission”) take appropriate action to cause the above-referenced Registration Statement on Form S-1 to become effective on February 4, 2013, at 4:00 p.m., Eastern Time, or as soon thereafter as is practicable.The Registrant also hereby requests a copy of the written order verifying the effective date. In connection with this request, the Registrant acknowledges that: · should the Commission or the staff of the Commission (the “Staff”), acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Registrant may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Cimarron Software, Inc. Sincerely, /s/ David Fuhrman David Fuhrman Chief Executive Officer
